DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
4. (Currently Amended) The method according to claim [[2]]1, comprising: 
operating first information;3Application No. 16/438,482
Responsive to Office Action dated October 6, 2020wherein the first information is used for determining the M1 candidate bit blocks; the operating is receiving or transmitting.

9. (Currently Amended) The method according to claim [[7]]6, comprising:
processing first information;
wherein the first information is used for determining the M1 candidate bit blocks; the processing is transmitting or receiving.

11, wherein the second processor operates first information; wherein the first information is used for determining the M1 candidates bit blocks; the operating action is receiving or transmitting.

19. (Currently Amended) The device in a second node according to claim [[17]]16, wherein the third processor processes first information; wherein the first information is used for determining the Ml candidate bit blocks; the processing action is transmitting or receiving.

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16 and 18-20 (Renumbered 1-16 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 6, 11, and 16, the prior art does not teach or adequately suggest the claimed invention for reasons with respect to allowable subject matter set forth in the non-final action dated October 6, 2020, in view of Applicant’s amendments incorporating allowable subject matter into independent claims, and in view of Examiner’s amendment correcting dependency to cancelled claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

January 12, 2021